      Case 3:17-cr-00400-HZ         Document 75       Filed 10/27/18     Page 1 of 2




Todd Bofferding, OSB #883720
Attorney at Law
P.O. Box 539
Hood River, Oregon 97031
541.490.9012
tbofferding@gorge.net
!
CJA Counsel for Defendant Jason Paul Schaefer
!
!
!
                   IN THE UNITED STATES DISTRICT COURT
                                          !
                        FOR THE DISTRICT OF OREGON
                                          !
                              PORTLAND DIVISION
                                          !
UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )       3:17-CR-00400-HZ
                                              )
vs.                                           )       DEFENDANT'S MOTION
                                              )       FOR WITNESS SUBPOENAS
JASON PAUL SCHAEFER,                          )       AND WITNESS FEES AT
                                              )       GOVERNMENT’S EXPENSE
                       Defendant.             )
!
         COMES NOW Defendant Jason Paul Schaefer, and hereby moves this Court for
!
an Order granting Defendant’s Motion for Witness Subpoenas and Witness Fees at
!
Government’s Expense. This Motion is made pursuant to F.R.Cr.P. 17(a) and (b).
!
         Defendant has an inability to pay the witness fees, and the witnesses’ presence at
!
the trial dates beginning January 14, 2019 is necessary for Defendant to obtain an
!
/
!
/
!
/
!
!1 - DEFENDANT’S MOTION FOR WITNESS SUBPOENAS AND WITNESS FEES AT
 GOVERNMENT EXPENSE
     Case 3:17-cr-00400-HZ    Document 75    Filed 10/27/18   Page 2 of 2




adequate defense.

       RESPECTFULLY SUBMITTED this 27th day of October, 2018.
!
!
                                             /s/ Todd Bofferding
                                             Todd Bofferding, OSB #88372
                                             Attorney for Defendant Schaefer
!
!




!2 - DEFENDANT’S MOTION FOR WITNESS SUBPOENAS AND WITNESS FEES AT
 GOVERNMENT EXPENSE
